By the Court —
McMillan, J.
— The only question to be determined in this case is whether after a cause is regularly noticed for trial and placed upon the calendar, an amendment of the pleadings requires a new notice of trial before the case can be disposed of if either party objects.
It is expressly provided by statute when the proper notice of trial and note^ of issue are given, that the clerk shall enter the cause upon the calendar according to the date of the issue, and “The issues once placed upon the calendar of a term if not tried at the term for which the notice was given, need not be noticed *319for a subsequent term, but must remain on the calendar from court to court until finally disposed of.” * * * Comp. Stat., Ch. 61, Sec. 8, page 558.
Amendments of pleadings both before and upon the trial of causes are of common occurrence. If the position of the appellant is correct, no cause could be tried where an amendment of the pleadings takes place until a subsequent term, and until new notice of trial is given. An amendment of pleadings is not a final disposition, although it may be a change of the - issues in an action, and does not under our statute require a new notice of trial. We see no error in the proceedings of the Court below.
Judgment affirmed.